DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a position detection encoder comprising: a position confirmation pattern which includes two markers arranged at an interval less than or equal to an offset tolerance value for a positional relationship of the position detector and the scale in a width direction of the position detection pattern.
Regarding claim 7, the prior arts of record fail to teach either singly or in combination a position detection encoder comprising: a position confirmation pattern which includes two markers arranged at an interval less than or equal to an offset tolerance value for a positional relationship of the position detector and the scale in a width direction of the position detection pattern, wherein: the position confirmation pattern comprises a plurality of position confirmation patterns formed at different positions in the length direction, a position confirmation pattern of the plurality of position confirmation patterns further comprises at least one auxiliary marker that is arranged at a position on a straight line connecting: the two markers each position confirmation pattern of the plurality of position confirmation patterns includes a plurality of auxiliary markers, and when an interval between adjacent auxiliary markers of the plurality of auxiliary markers is defined as                                 
                                    ∆
                                
                            , a distance between the plurality of position confirmation is                                      
                                    θ
                                    >
                                    
                                        
                                            
                                                
                                                    tan
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            ∆
                                            /
                                            L
                                            )
                                        
                                    
                                
                            .
6. 	Regarding claim 10, the prior arts of record fail to teach either singly or in combination a method of manufacturing a position detection encoder, the position detector being formed with a position confirmation pattern that includes two markers arranged at an interval equal to or less than an offset tolerance value for a positional relationship of the position detector and the scale in a width direction of the position detection pattern, the method comprising: displacing the scale in the length direction; and determining whether the linear pattern is included between the two markers while performing the displacement in the length direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878